People v Cahill (2019 NY Slip Op 02006)





People v Cahill


2019 NY Slip Op 02006


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND WINSLOW, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (1573/07) KA 05-00983.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJAMES F. CAHILL, III, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.